
	
		II
		Calendar No. 26
		112th CONGRESS
		1st Session
		S. 394
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Kohl (for himself,
			 Mr. Grassley, Mr. Leahy, Ms.
			 Snowe, Mr. Durbin,
			 Mr. Schumer, Mr. Lautenberg, and Mr.
			 Blumenthal) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			April 7 (legislative
			 day, April 5), 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend the Sherman Act to make oil-producing and
		  exporting cartels illegal.
	
	
		1.Short titleThis Act may be cited as the
			 No Oil Producing and Exporting Cartels
			 Act of 2011 or NOPEC.
		2.Sherman ActThe Sherman Act (15 U.S.C. 1 et seq.) is amended by
			 adding after section 7 the following:
			
				7A.Oil producing
				cartels
					(a)In
				generalIt shall be illegal and a violation of this Act for any
				foreign state, or any instrumentality or agent of any foreign state, to act
				collectively or in combination with any other foreign state, any
				instrumentality or agent of any other foreign state, or any other person,
				whether by cartel or any other association or form of cooperation or joint
				action—
						(1)to limit the
				production or distribution of oil, natural gas, or any other petroleum
				product;
						(2)to set or
				maintain the price of oil, natural gas, or any petroleum product; or
						(3)to otherwise take
				any action in restraint of trade for oil, natural gas, or any petroleum
				product;
						when such
				action, combination, or collective action has a direct, substantial, and
				reasonably foreseeable effect on the market, supply, price, or distribution of
				oil, natural gas, or other petroleum product in the United States.(b)Sovereign
				immunityA foreign state engaged in conduct in violation of
				subsection (a) shall not be immune under the doctrine of sovereign immunity
				from the jurisdiction or judgments of the courts of the United States in any
				action brought to enforce this section.
					(c)Inapplicability
				of Act of State doctrineNo court of the United States shall
				decline, based on the act of state doctrine, to make a determination on the
				merits in an action brought under this section.
					(d)Enforcement
						(1)In
				generalThe Attorney General of the United States may bring an
				action to enforce this section in any district court of the United States as
				provided under the antitrust laws.
						(2)No private
				right of actionNo private right of action is authorized under
				this
				section.
						.
		3.Sovereign
			 immunitySection 1605(a) of
			 title 28, United States Code, is amended—
			(1)in paragraph (6),
			 by striking or after the semicolon;
			(2)in paragraph (7),
			 by striking the period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(8)in which the
				action is brought under section 7A of the Sherman
				Act.
					.
			
	
		April 7 (legislative day, April 5), 2011
		Reported without amendment
	
